*101ORDER
PER CURIAM.
Appellant was indicted for the offense of injury to a child, the indictment alleging, inter alia, that she intentionally and knowingly caused bodily injury by failing to provide needed medical assistance. She was subsequently convicted by jury of the les.ser included offense of injury to a child by criminal negligence, see V.T.C.A. Penal Code, § 22.04(a) and (d), and assessed a one year sentence, probated.
On appeal appellant contended, inter alia, that the trial court erred in failing to grant her motion for instructed verdict because the evidence failed to establish that in failing to obtain medical assistance appellant intentionally or knowingly caused bodily injury to a child. In a published opinion the Corpus Christi Court of Appeals affirmed appellant’s conviction. Williams v. State, 680 S.W.2d 570 (Tex.App.—Corpus Christi 1984). Appellant now petitions this Court to review the holding of the court of appeals on this question.
Since conviction was for the lesser included offense of causing bodily injury to a child through criminal negligence, much of the court of appeals’ opinion in regard to appellant’s contention is obiter dicta, and our refusal of appellant’s petition for discretionary review is not to be taken as an approval of the reasoning of the court of appeals.
With this understanding, we refuse appellant’s petition for discretionary review.